Citation Nr: 1037192	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-23 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include irritable bowel syndrome (IBS) or a similar digestive 
problem, to include antral gastritis, as secondary to service-
connected post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1943 to November 
1943.  This appeal initially came before the Board of Veterans' 
Appeals (Board) in July 2006.  The Veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Following submission of briefs by the parties, the 
Court set aside the Board's 2006 decision in April 2008 and 
remanded the claim to the Board for further consideration.  The 
Board Remanded the claim in December 2008 and in August 2009.  In 
May 2010, the Board requested an expert medical opinion from the 
Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 
(2009). 

The Board finds that the issue on appeal is more accurately 
stated as listed on the title page of this decision.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).


FINDINGS OF FACT

1.  Medical diagnostic examinations disclose that the Veteran 
does not have irritable bowel syndrome (IBS); a diagnosis of 
chronic antral gastritis has been assigned.  

2.  It is more than likely that the Veteran's chronic antral 
gastritis is due to Helicobacter pylori infection, which is not 
due to or aggravated by service-connected PTSD.

3.  It is less than likely that PTSD caused or aggravated any 
observable defect of the Veteran's gastrointestinal system, to 
include antral gastritis, diverticulosis, diverticulitis, 
melanosis coli, polyps, or hemorrhoids.  


CONCLUSION OF LAW

The criteria for service connection for a stomach disorder, 
claimed as IBS, to include antral gastritis, as due to or 
aggravated by PTSD, have not been met.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.104, 3.303, 3.306, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection 
for a stomach disorder, claimed as IBS.  Before assessing the 
merits of the appeal, VA's duties to the Veteran must be 
examined.  

VA's duties to the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between a Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

A letter issued to the Veteran in April 2002 advised the Veteran 
of the criteria for service connection and the types of evidence 
that he could submit to substantiate the claim, and advised the 
Veteran of VA's duties to notify and assist him, among other 
information.  After the Court Remanded the claim, VA issued a 
letter to the Veteran in February 2009 which included notice to 
the Veteran of all information required under the VCAA, including 
information about how disability ratings and effective dates are 
assigned.  

The claim was subsequently readjudicated in April 2009, Remanded 
by the Board in August 2009, and readjudicated in February 2010.  
In May 2010, the Board requested an expert medical opinion from 
the Veterans' Health Administration (VHA).  See 38 C.F.R. § 
20.901 (2009).  The Veteran was notified that the medical opinion 
was being sought and was provided a copy of the opinion when the 
opinion was rendered.  

No prejudice has been alleged as a result of any defect in notice 
to the Veteran, and none is apparent from the record.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  
In particular, the Board notes that the Veteran was represented 
by an attorney during a lengthy portion of the pendency of this 
appeal, including when the claim was appealed to the Court in 
2008.  

The Board finds, as a matter of fact, that no defect in the 
timing or content of notice resulted in prejudice to the Veteran.  
The appeal may be adjudicated without further notification.  

Duty to assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting in the procurement of 
service treatment records, other official service department 
records as necessary, pertinent treatment records, and providing 
an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Service treatment records were obtained, and are 
associated with the claims files.  

The Veteran has been afforded several VA examinations during the 
pendency of the claim.  The VA opinion rendered in December 2009 
addressed all questions remaining at the time of the November 
2009 Remand.  Additionally, VHA opinion was sought in May 2010.

VA clinical records have been obtained.  The Veteran does not 
contend that any other information is available which would 
assist him to substantiate his claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  

Law governing claims for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
 38 C.F.R. § 3.310.   In addition, secondary service connection 
may also be established by any increase in severity (i.e., 
aggravation) of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected disease.  
38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. 
Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Service connection may be awarded for a "chronic" condition when 
a disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or within 
the presumption period under 38 C.F.R. § 3.307), and the Veteran 
presently has the same condition.  A presumption applied to 
arthritis manifested within one year after service discharge; 
there is no presumption of service connection applicable to 
lumbar strain.

A Veteran is competent to testify as to a condition within his 
knowledge and personal observation.   See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (Veteran competent to describe dry, itchy, scaling skin); 
but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony 
that Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (competent testimony "can be rejected only if found 
to be mistaken or otherwise deemed not credible").  In each 
case, the Board must apply a two-step analysis, and first 
determine whether the claimed disorder is the type of injury or 
disease for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record, including evidence such as any in-service record 
documenting the injury or disease. 

Facts and analysis

The Veteran submitted a claim for service connection for 
irritable bowel syndrome, "or similar digestive problems," in a 
communication received by the RO in late March 2002 or early 
April 2002.  He requested a VA examination.  In support of his 
claim, the Veteran presented a medical statement from JAS, MD.  
Dr. S. stated that the Veteran had PTSD, "which is a nervous 
disorder and as such often causes nervous stomach which is 
Gastro-Esophageal Reflux Disease, irritable colon, or similar 
digestive problems." 

At the time of VA examination in July 2002, the Veteran reported 
lingering tenderness in the right upper quadrant following 
November 2001 removal of gallstones.  He reported discomfort with 
eating certain foods, and abdominal discomfort if he slept on the 
right side.  After he developed constipation in 2001, a 
colonoscopy disclosed diverticular disease and internal 
hemorrhoids.  

The examiner who conducted July 2002 VA examination provided an 
assessment of constipation, hemorrhoids, diverticular disease, 
and obesity.  Radiologic examination of the colon conducted in 
August 2002 confirmed diverticulosis.  A VA opinion rendered in 
October 2002 stated that these disorders were not secondary to 
the Veteran's PTSD.  The opinion did not include a rationale for 
this conclusion.  

By an Order issued in April 2008, the Court directed VA to afford 
the Veteran VA examination and to obtain a rationale for an 
opinion as to whether the Veteran's service-connected PTSD caused 
any of the "observable defects" in the Veteran's digestive 
system.  In a December 2008 Remand, the Board directed that the 
Veteran be afforded VA examination, that a diagnosis be assigned 
for each disorder of the GI tract, and that opinion be obtained 
to determine whether any GI disorder was etiologically due to or 
aggravated by the Veteran's PTSD.

In February 2009, the Veteran underwent esophagogastroscopy 
(EGD), and a biopsy of the stomach.  The colonoscopy confirmed 
that the Veteran had numerous diverticulitis, melanosis coli, a 
polyp, and hemorrhoids.  The EGD disclosed antral gastritis.  A 
biopsy of the stomach for "CLO" was performed.

The report of March 2009 VA examination disclosed that the 
Veteran reported diarrhea, multiple bowel movements daily, loose 
stools, gas, and cramps.  The examiner stated that it was clear 
that the Veteran's daily symptoms of bloating, flatulence, and 
irregular bowl habits were the result of diverticulosis and that 
no other intercurrent disorder, such as irritable bowel syndrome, 
was present.  The examiner noted that the Veteran was treated for 
an episode of gastroenteritis in service.  The examiner opined 
that the Veteran's diverticulosis and antral gastritis, which 
were diagnosed after service discharge, were not related to any 
incident of service, and were less than likely related to 
service-connected PTSD.  The examiner further opined that the 
question of whether any GI disorder was aggravated, that is, 
permanently worsened by, the Veteran's service-connected PTSD, 
could not be resolved without resorting to speculation.  

In a December 2009 opinion, the VA examination explained that the 
"CLO" testing conducted in February 2009 was an examination for 
infection due to Helicobacter pylori.  The examiner who rendered 
a January 2010 opinion explained that the Veteran had evidence of 
Helicobacter pylori infection.  The reviewer explained that this 
infection was the most likely cause of the antral gastritis.  
Although the report suggested that Helicobacter pylori infection 
was not caused by PTSD, the report did not indicate the 
likelihood that PTSD could increase the severity of symptoms of 
Helicobacter pylori induced antral gastritis.

In May 2010, the Board obtained VHA opinion.  The VA reviewer 
opined that Helicobacter pylori infection was commonly acquired 
in childhood, and was not related to PTSD.  The reviewer 
specifically opined that it was less than likely (less than 49 
percent likelihood) that PTSD had aggravated the progression of 
the Veteran's Helicobacter pylori-induced antral gastritis.  In 
particular, the reviewer explained, there was no evidence that 
the gastritis had advanced to duodenal ulcer, gastric cancer, or 
gastric lymphoma.  

The reviewer further explained that it was less than likely (less 
than 49 percent likelihood) that the Veteran's service-connected 
PTSD caused or aggravated diverticulosis, diverticulitis, 
melanosis coli, polyps, or hemorrhoids.  The reviewer explained 
that diverticulosis is caused by eating habits, especially 
reliance on meat-related products.  Diverticulosis is a 
complication of diverticulosis, and is not induced by PTSD.  The 
reviewer stated that there was no evidence that PTSD could cause 
the emergence of polyps.  The cause of melanosis coli is known to 
be overuse of laxatives for bowel regulation.  Finally, the 
reviewer explained that hemorrhoids commonly occurred in people, 
and it was unlikely that the Veteran's hemorrhoids were related 
to PTSD.  Additionally, the reviewer explained that 
diverticulitis, diverticulosis, melanosis coli, polyps, and 
hemorrhoids, have their own natural course and there is no 
evidence that PTSD exacerbates or could alter the known course of 
these disorders.  

The June 2010 VHA report addresses each of the questions asked, 
addresses the likelihood of each of the Veteran's contentions, 
and explains the conclusions provided in terms of the facts in 
this case.  The VHA opinion is persuasive and weighty evidence.  
The VHA opinion is entirely unfavorable to the claim.

The only item of medical evidence provided by a medical 
professional which is favorable to the Veteran's claim is the 
2002 stated of JAS, MD, who stated that the Veteran had PTSD, 
which, as a "nervous disorder" often caused gastroesophageal 
reflux disease, irritable colon, or similar digestive problems.  
The clinical evidence of record identifies the observable defects 
of the Veteran's gastrointestinal tract as antral gastritis, 
diverticulosis, diverticulitis, melanosis coli, polyps, and 
hemorrhoids.  The June 2010 VHA opinion states that it is less 
than 49 percent likely that the Veteran's service-connected PTSD 
caused or aggravated any of these disorders in the Veteran's 
case.  As the June 2010 VHA opinion provides explanations, with 
complete rationale, as to why PTSD did not cause or aggravate the 
gastrointestinal defects diagnosed in the Veteran's case, the 
June 2010 opinion is of far greater persuasive value and 
probative weight than the opinion provided by Dr. S.  

The only other evidence of record favorable to the Veteran's 
claims is the Veteran's own statements.  While the Veteran is 
competent to describe his observations of his own symptoms, such 
as the presence of stomach pain, he is not competent to provide 
an opinion as to cause or aggravation of gastrointestinal 
defects, since the onset, cause, or aggravation of 
gastrointestinal defects is not readily observable by a lay 
person.  The Veteran's own lay contentions as to the cause or 
aggravation of each of the diagnosed gastrointestinal disorders 
is of very little probative value.  

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved.  38 U.S.C.A. § 5107(b).  The claim must 
be denied.  


ORDER

The appeal for service connection for a stomach or disorder or 
observable gastrointestinal disorder, to include irritable bowel 
syndrome (IBS), claimed as secondary to service-connected post-
traumatic stress disorder (PTSD), or antral gastritis, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


